United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2221
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 *    Appeal from the United States
                                         *    District Court for the
Carey Blanchard,                          *   Northern District of Iowa.
                                         *
             Appellant.                  *          [UNPUBLISHED]
                                    ___________

                              Submitted: October 13, 2005
                                 Filed: January 4, 2006
                                  ___________

Before ARNOLD, MURPHY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Carey Blanchard appeals a judgment of conviction and sentence entered after
a jury found her guilty on three criminal counts: manufacturing, attempting to
manufacture, or aiding and abetting the attempted manufacture of 50 grams or more
of methamphetamine, see 18 U.S.C. § 2; 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846;
attempting to manufacture or aiding and abetting the attempted manufacture of
methamphetamine while creating a substantial risk of harm to the life of a minor, see
18 U.S.C. § 2; 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 858, 846; and receiving or
possessing or aiding and abetting the receipt or possession of an unregistered firearm,
see 26 U.S.C. §§ 5841, 5861(d), 5871. Following her conviction, the district court1
sentenced Ms. Blanchard to 228 months in prison.

       Ms. Blanchard first challenges the sufficiency of the evidence supporting each
of her three convictions. Reviewing the evidence in the light most favorable to the
government, and accepting all reasonable inferences that support the jury's verdict, as
we must, see United States v. Barth, 424 F.3d 752, 761 (8th Cir. 2005), we conclude
that the record contains evidence sufficient to support the jury's verdict on each count.
Testimony at trial supported a reasonable inference that Ms. Blanchard knew that her
co-defendant, Shannon Lochner, was manufacturing methamphetamine at her
residence; that she assisted him in storing some of the necessary elements for
manufacturing methamphetamine; that she exposed her children to the substantial
risks associated with the manufacture of methamphetamine; and that she was aware
that a sawed-off shotgun found at one of her residences was illegal. Although
Ms. Blanchard's testimony attempted to explain away this evidence, we are obliged
to defer to the jury's determination of witness credibility. Id. at 762.

       Ms. Blanchard's other contention is that the district court's sentence was
unreasonable in light of United States v. Booker, 125 S. Ct. 738, 765-67 (2005). She
contends that Mr. Lochner was more culpable than she was but was given a lower
sentence. Mr. Lochner entered a guilty plea on the day that the trial began and was
sentenced to a term of 168 months. Because Ms. Blanchard's sentence was 60 months
longer than Mr. Lochner's, she contends that her sentence is unreasonable, particularly
in light of 18 U.S.C. § 3553(a)(6), which by its terms requires a sentencing court to
avoid "unwarranted sentencing disparities among defendants with similar records who
have been found guilty of similar conduct."




      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
       As an initial matter, the United States contends that Ms. Blanchard's sentence
is unreviewable pursuant to 18 U.S.C. § 3742(a), which governs a defendant's right
to appeal a sentence. But we have previously determined that a sentence that is
unreasonable is imposed "in violation of law" within the meaning of § 3742(a).
18 U.S.C. § 3742(a)(1); United States v. Frokjer, 415 F.3d 865, 875 n.3 (8th Cir.
2005). We therefore have jurisdiction under § 3742(a)(1) to consider Ms. Blanchard's
appeal of her sentence.

       Turning to the merits, we believe that the sentence imposed by the district court
was reasonable. Ms. Blanchard was convicted of participating in the manufacture of
methamphetamine, a dangerous drug with volatile precursors, in an apartment that she
shared with her two children, ages 12 and 9. She also kept a sawed-off shotgun in her
residence and did not lock the door to the room where it was kept. The district court
noted that the jury's conviction of Ms. Blanchard necessarily reflected its finding that
she was untruthful in her trial testimony. Under these circumstances, we cannot say
that the court's decision to sentence Ms. Blanchard to 228 months in prison (which
was significantly lower than the sentencing guidelines range of 324 to 405 months)
amounted to an abuse of discretion. See United States v. Dalton, 404 F.3d 1029, 1032
(8th Cir. 2005). Nor do we believe that the district court violated § 3553(a)(6).
Mr. Lochner pleaded guilty to charges that were different from Ms. Blanchard's, and
he accepted responsibility for his actions. These distinctions "often justif[y] a more
favorable sentence." United States v. Chauncey, 420 F.3d 864, 878 (8th Cir. 2005).

     For the reasons stated, we affirm the judgment of conviction and the sentence
imposed by the district court.
                       ______________________________




                                          -3-